In a proceeding to review a determination of the State Rent Administrator fixing maximum rents in a multi-family dwelling and to direct said administrator to issue orders of decontrol, the appeal is from an order annulling the determination and decontrolling the housing accommodations. Order reversed on the law, without costs, and determination of the State Rent Administrator confirmed. Findings of fact are affirmed. The rehabilitation of the abandoned dwelling was not a change from a nonhousing to a housing use within the meaning of paragraph (g) of subdivision 2 of section 2 of the State Residential Rent Law. (L. 1946, ch. 274, as amd.; Matter of Fiesta Realty Corp. v. McGoldrick, 284 App. Div. 551, revd. on other grounds 308 N. Y. 869.) There is no proof which would warrant a conclusion that prior to rehabilitation a change had occurred within the meaning of the aforesaid statute from nonuse to storage *836use. Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.